Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 10/29/2020 has been carefully considered.  The remaining rejections and examiner’s response thereto is set forth below.  A note on claim construction: Claim 4 refers to “the titanium-containing zeolitic material having framework type MWW” of claim 1.  As the first appearing instance of the term in claim 1 is to the acid treated component of the composition comprising zeolitic material, water, binder and kneading agent, the reference in claim 4 is construed as directed to the post acid treatment product.  To avoid confusion, the examiner suggests claim 4 be amended to make the antecedent basis for the term in claim 4 unmistakable. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US 2015/0368115.
Example 1, in particular, of the reference teach a method for making a nitric acid treated Ti-MWW composition wherein the TI-MWW component is made according to a process very similar to the instant claims. The product formed includes a similar particle size distribution, titanium content and zinc content to that recited in the instant claims. (See paragraphs [0168-9] setting forth the scope of most preferred particle size distributions). The acid treatment step is performed under similar parameters to the instant invention (i.e., treated at 100 C, heated and dried at 140-165 C and calcined at 600 C). Paragraphs [0181-0183] teach that the powdered product may be combined with water, a binder (preferably colloidal silica) and plasticizer/pore-former (herein construed as equivalent to a "kneading agent") and shaped to form a molding. No polyethylene oxide is necessarily present. With respect to claims 14-16, the addition of a plasticizer such as methyl cellulose is considered to permit extrusion of the composition.
The similar method for forming the acid treated Ti-MWW material and components of the shaped molding are persuasive evidence that one skilled in the art would expect the product of the reference to exhibit the same properties (including plasticity and tortuosity) as the instant invention.
	Applicant’s response disagrees with the finding that the Example 1 of US 2015/0368115 would necessarily have the same water absorption value as that required by the instant claims and, that selection of only those Ti-MWW materials having a water absorption value of 11% or more causes an unexpected improvement in extrudability and tortuosity values.  

As evidence that the material used in US 115 does not exhibit a water absorption of at least 11%, applicant relies on comparative example 1 of the instant specification, which employs a Ti-MWW made according to Examples 5.1-5.3 of WO2013/117536 A2.  Applicant’s response states “US 115 is analogous to WO 2013/0368115 A2”.  While the WIPO publication and the US  publication have a common assignee and share some common inventors, they are not the same embodiment of the prior art.  There are significant differences between the process by which the Ti-MWW product to be used in step (i) of the instant claims.  The embodiment of the WIPO document (i.e. the raw material in comparative example 1 of the instant specification) 1) a B-MWW precursor is crystallized at a higher temperature for one half as long, 2) includes an extra step not found in US 115 wherein, after crystallization, the pH is adjusted from 11.3 to 7, 3) undergoes more extensive washing, 4) employs materially different temperature in the spray-drying tower,  5) exhibits a 45% lower boron content, 6) exhibits a much lower carbon content, (all before deboronation), after deboronation, the spraying drying process employs 7) substantially difference scrubber temperatures and 8) filter pressure differentials and, is operated at a much higher throughput to produce a material which is then treated to produce the Ti-MWW, in this step 9) significant differences in the proportions of 
To show that the embodiment of US 115 relied upon in the previous office action cannot be expected to exhibit a water absorption capacity of at least 11% (and the products derived therefrom a plasticity of at most 1500N and/or a tortuosity of at most 2.4) applicant must provide evidence with respect to the prior art relied upon and not different product from the same company.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0368115, as applied above, in view of US 8211822.
As shown above, Example 1 of the reference teaches a method for making a nitric acid treated Ti-MWW composition wherein the TI-MWW component is made according to a process very similar to the instant claims. The difference between this particular example of US 2015/0368115 and the instant claims are the processing of the treated Ti-MWW product into an extruded molding. Example 3 of US 8211822 teaches a process for preparing a Ti-MWW zeolite for use as a catalyst by combining it with a colloidal silica binder, water and methyl 
	
Claims 13 and 16-19 of this application are patentably indistinct from the amended claims of Application No. 16/462430. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/462430 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732